              Case 2:20-cr-00032-WBS Document 62 Filed 01/22/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-32-WBS
11
                                   Plaintiff,             FINDINGS AND ORDER RE: EXCLUSION OF
12                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT
                            v.
13
     FAYTH SHAMARIAH JONES, DONALD
14   CONFERLETE CARNEY, AND JONTE
     DEON SCOTT,
15
                                  Defendants.
16

17

18
                                                FINDINGS AND ORDER
19
            This proposed findings and order memorializes the findings and order the Court made during the
20
     Status Conference on January 19, 2021. All appearances were made virtually; defendants have waivers
21
     of personal appearance on file. Mr. Scott made an appearance with his counsel, Mr. John Garcia, and
22
     Ms. Jones made an appearance with her counsel, Mr. Jared Thompson. For health reasons Mr. Carney
23
     was unable to appear. His retained counsel – Mr. Bill McPike – was also unable to attend remotely due
24
     to connection issues. Mr. Garcia appeared on behalf of Mr. McPike, for Mr. Carney.
25
            Given Mr. McPike and Mr. Carney’s absence and the lack of information about how they wanted
26
     to proceed, the parties agreed to put the matter over one week, to January 25, 2021, at 10:30 a.m. The
27
     government represented that it had filed a stipulation regarding a protective order pertaining to further
28
     discovery and the Court had signed it. The government indicated this discovery would be forthcoming.

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                          1
30    ACT
              Case 2:20-cr-00032-WBS Document 62 Filed 01/22/21 Page 2 of 2


 1          Given the forthcoming discovery and the absence of Mr. McPike and Mr. Carney, and the

 2 agreement of all parties that this matter should go over for one week to allow Mr. McPike to appear, the

 3 Government moved to exclude time under the Speedy Trial Act between January 19, 2021 and January

 4 25, 2021 for continuity of counsel and to allow for the effective preparation of counsel, taking into

 5 account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A). Defense counsel for all defendants

 6 agreed with the Government that there was a sufficient basis to exclude time between these dates to

 7 allow for their effective preparation. Furthermore, the Court agreed there was good cause for the finding

 8 as to Mr. Carney, for continuity of counsel. Given the finding of good cause for continuity of counsel as

 9 to Mr. Carney, there was a basis to exclude time under the Speedy Trial Act as to Mr. Scott and Ms.
10 Jones under 18 U.S.C. § 3161(h)(6), which states that time shall be excluded for “[a] reasonable period

11 of delay when the defendant is joined for trial with a codefendant as to whom the time for trial has not

12 run and no motion for severance has been granted.”

13          Having heard and considered the motion and evidence, the Court hereby finds that the reasons

14 laid out in the government’s oral motion demonstrate sufficient facts that provide good cause for a

15 finding of excludable time as to all defendants pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h).

16          Specifically, the Court finds that the government’s oral motion to exclude time as to all

17 defendants demonstrates good cause to exclude time pursuant to the Speedy Trial Act, 18 U.S.C. §

18 3161(h)(7)(A) for effective preparation as to all defendants and continuity of counsel as to Mr. Carney.

19          The Court further finds that there is a separate basis to exclude time as to Mr. Scott and Ms.

20 Jones pursuant to 18 U.S.C. § 3161(h)(6).
21          Finally, the Court finds that: (i) the ends of justice served by the continuance outweigh the best

22 interest of the public and defendant in a speedy trial; and (ii) failure to grant the continuance would

23 result in a miscarriage of justice.

24          Time is hereby excluded under the Speedy Trial Act between January 19, 2021 and January 25,

25 2021, inclusive.

26
27 Dated: January 21, 2021

28

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                         2
30    ACT
